NIX, Chief Justice.
I concur in the result reached by the majority of this Court. I write separately to note that this Court in its supervisory role over the conduct of judicial officers, may substitute its own judgment for that exercised by the Judicial Inquiry and Review Board when choosing the appropriate punishment for a judicial officer’s dereliction of duty. In view of the offense herein, attempted tax evasion, and of the time already served under suspension, see In the Matter of Dalessandro, No. 742 Disc. Dkt. 2 (March 15,1990), I do not find it inappropriate for the Judicial Inquiry and Review Board to dismiss the charges against petitioner in light of its reasoning that the sanction they would have recommended would be no more than the two and one-half year suspension which petitioner has already served.